Title: To George Washington from William Stephens Smith, 27 January 1783
From: Smith, William Stephens
To: Washington, George


                        
                            
                            Sir,
                            Dobbs’s ferry 27th Jany 1783 3 oClock P.M.
                        
                        A Capt. of the Pensylvania Artillery acting in the Marine Department, has this instant arrived He informs
                            me, that he Left, the day before yesterday a Subaltern and 13 men at Brunswick, charged with the safe conveying upwards of
                            60 seamen Prisoners of War. to this post, on their way to new York He expects them here this Night. There being no
                            arrangement made by the Minister of War or the Agent of Marine for their subsistance on the road, they are in the most
                            distressed situation for the want of provisions which will increase when their expectations of receiving a supply at this
                            post vanishes.
                        The river is close; so that I shall be obliged to send them by Land with a Flagg and Escort, immediately upon
                            their arriving and rely upon the Inhabitants below, for their Subsistance—It is a most painful Situation—If the Officers
                            at paulus Hook will not receive them—I know not what steps to take for their immediate supply—Your Excellency’s
                            instructions upon this subject, will be very acceptable Inclosed are Letters the Genl brought with him directed to New
                            York. I have the honor to be Your Excellency’s Most Obedient Servant
                        
                            W.S. Smith Lt Coll
                        
                    